      Case 4:19-cv-01930 Document 84 Filed on 01/28/21 in TXSD Page 1 of 1
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                           UNITED STATES DISTRICT COURT                              January 28, 2021
                            SOUTHERN DISTRICT OF TEXAS                              Nathan Ochsner, Clerk
                                HOUSTON DIVISION

WILLIAM MCGRATH,                               §
                                               §
         Plaintiff,                            §
VS.                                            §   CIVIL ACTION NO. 4:19-CV-01930
                                               §
CONN APPLIANCES, INC.,                         §
                                               §
         Defendant.                            §

                       ORDER OF DISMISSAL ON STIPULATION

       Parties in the above styled and numbered cause of action have filed a Stipulation of

Dismissal with prejudice, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil

Procedure (Dkt. No. 83).

       Accordingly, it is Ordered that this case is dismissed with prejudice, with each party to

bear its own costs.

       It is so ORDERED.

       SIGNED on this 28th day of January, 2021.


                                               ___________________________________
                                               Kenneth M. Hoyt
                                               United States District Judge




1/1
